Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary

This office action for US Patent application 17/143596 is responsive to communications filed on January 07, 2021. Currently, claims 1-20 are pending are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-20 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No 16/191341.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. Below is a list of limitations that perform the same function. However different terminology is used in both sets to describe the limitations.
Conflicting Co-pending Application 16/191341
Instant Application-17/143596-Note* bold means difference in  instant application
1. A Reductive Edging device comprising; 2a processor; 
3memory coupled to the processor; 
4non-transitory instructions embedded in the memory that when executed by the processor 5cause the device to perform a method for Reductive Edging, the method comprising; 
6prior to receiving [[a]] each request from a client device for information from a content 7distribution network (CDN), requesting the information straight from the CDN and storing 8the information in memory; 


Claims 2-20

3memory coupled to the processor; 
4non-transitory instructions embedded in the memory that when executed by the processor 5cause the device to perform a method for Reductive Edging, the method comprising; 
6prior to receiving a request from a client device for information from a content 7distribution network (CDN), predictively requesting the information from the CDN and 8storing the information in memory based on prior user activity; 

Claims 2-20


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are generic to all that is recited in claims 1-20 respectively of co-pending application. That is, claims 1-20 is anticipated by claims 1-20 respectively of co-pending application.

Allowable Subject Matter
Claims 1-20 is/are rejected on the ground of nonstatutory obviousness-type double patenting. However, these claims would be allowable if the obvious-type double patenting is overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent 

/NAM D PHAM/             Primary Examiner, Art Unit 2487